Name: 2008/156/EC: Commission Decision of 18 February 2008 amending Decision 2006/766/EC as regards the list of third countries and territories from which imports of fishery products in any form for human consumption are permitted (notified under document number C(2008) 555) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  health;  trade;  fisheries;  international trade
 Date Published: 2008-02-23

 23.2.2008 EN Official Journal of the European Union L 50/65 COMMISSION DECISION of 18 February 2008 amending Decision 2006/766/EC as regards the list of third countries and territories from which imports of fishery products in any form for human consumption are permitted (notified under document number C(2008) 555) (Text with EEA relevance) (2008/156/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin. Article 11 of that Regulation provides for the establishment of lists of third countries and parts of third countries from which imports of specific products of animal origin are permitted, and sets out criteria to be taken into account in the establishment of such lists. (2) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (2) lists those third countries which satisfy the criteria referred to in Article 11(4) of Regulation (EC) No 854/2004 and are therefore able to guarantee that those products exported to the Community meet the sanitary conditions laid down to protect the health of consumers. (3) Annex II of that Decision lists the third countries and territories from which imports of fishery products in any form for human consumption are permitted. (4) Armenia is currently listed in that Annex but only for imports of live non-farmed crayfish. A Commission inspection carried out in that country in March 2007 showed that the relevant sanitary requirements for heat-processed and frozen non-farmed crayfish are met. Therefore, the listing for Armenia should be extended to also include heat processed non-farmed crayfish and frozen non-farmed crayfish. (5) Montenegro, which is currently listed in Annex II to Decision 2006/766/EC but only for imports of whole fresh fish from wild seawater catches, has provided scientific information and submitted an additional application for the approval of imports of freshwater crayfish from that third country. The current limitation should therefore be deleted. Imports of fishery products should be authorised. (6) Bosnia and Herzegovina is currently not listed in Annex II to Decision 2006/766/EC. A Commission inspection to that country was carried out from 29 August to 2 September 2005. It has been proven that the competent authorities have provided all necessary guarantees to satisfy the relevant sanitary conditions. Bosnia and Herzegovina should therefore be included in the list of third countries from which Member States may authorise imports of fishery products. (7) Bulgaria and Romania are currently listed in Annex II to Decision 2006/766/EC. However, as the list refers only to third countries, the application of those entries ceased upon their accession to the European Union. The listings for those two Member States should therefore be deleted. (8) Annex I of that Decision lists the third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods in any form for human consumption are permitted. Footnote 6 of Annex II referring to Morocco concerns additional requirements for certain processed bivalve molluscs. For reasons of consistency, it is therefore appropriate to move those requirements to Annex I. (9) Decision 2006/766/EC should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2006/766/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 March 2008. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 February 2008. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 206, as corrected by OJ L 226, 25.6.2004, p. 83. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 320, 18.11.2006, p. 53. ANNEX ANNEX I List of third countries from which imports of bivale molluscs, echinoderms, tunicates and marine gastropods in any form for human consumption are permitted (Countries and territories referred to in Article 11 of Regulation (EC) No 854/2004) ISO code Countries Remarks AU AUSTRALIA CL CHILE Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods JM JAMAICA Only marine gastropods JP JAPAN Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods KR SOUTH KOREA Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods MA MOROCCO Processed bivalve molluscs belonging to the species Acanthocardia tuberculatum must be accompanied by: (a) an additional health attestation in accordance with the model set out in Part B of Appendix V of Annex VI to Commission Regulation (EC) No 2074/2005 (OJ L 338, 22.12.2005, p. 27); and (b) the analytical results of the test demonstrating that the molluscs do not contain a paralytic shellfish poison (PSP) level detectable by the bioassay method. NZ NEW ZEALAND PE PERU Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods TH THAILAND Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods TN TUNESIA TR TURKEY UY URUGUAY VN VIETNAM Only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods ANNEX II List of third countries and territories from which imports of fishery products in any form for human consumption are permitted (Countries and territories referred to in Article 11 of Regulation (EC) No 854/2004) ISO code Countries Remarks AE UNITED ARAB EMIRATES AG ANTIGUA AND BARBUDA Only live crustaceans AL ALBANIA AM ARMENIA Only live non-farmed crayfish, heat processed non-farmed crayfish and frozen non-farmed crayfish. AN NETHERLANDS ANTILLES AR ARGENTINA AU AUSTRALIA BA BOSNIA and HERZEGOVINA BD BANGLADESH BR BRAZIL BS THE BAHAMAS BY BELARUS BZ BELIZE CA CANADA CH SWITZERLAND CI IVORY COAST CL CHILE CN CHINA CO COLOMBIA CR COSTA RICA CU CUBA CV CAPE VERDE DZ ALGERIA EC ECUADOR EG EGYPT FK FALKLAND ISLANDS GA GABON GD GRENADA GH GHANA GL GREENLAND GM GAMBIA GN GUINEA CONAKRY Only fish that has not undergone any preparation or processing operation other than heading, gutting, chilling or freezing. The reduced frequency of physical checks, provided for by Commission Decision 94/360/EC (OJ L 158, 25.6.1994, p. 41), shall not be applied. GT GUATEMALA GY GUYANA HK HONG KONG HN HONDURAS HR CROATIA ID INDONESIA IN INDIA IR IRAN JM JAMAICA JP JAPAN KE KENYA KR SOUTH KOREA KZ KAZAKHSTAN LK SRI LANKA MA MOROCCO ME MONTENEGRO MG MADAGASCAR MR MAURITANIA MU MAURITIUS MV MALDIVES MX MEXICO MY MALAYSIA MZ MOZAMBIQUE NA NAMIBIA NC NEW CALEDONIA NG NIGERIA NI NICARAGUA NZ NEW ZEALAND OM OMAN PA PANAMA PE PERU PF FRENCH POLYNESIA PG PAPUA NEW GUINEA PH PHILIPPINES PM ST PIERRE & MIQUELON PK PAKISTAN RS SERBIA Not including Kosovo as defined by the United Nations security Council Resolution 1244 of 10 June 1999 Only whole fresh fish from wild seawater catches RU RUSSIA SA SAUDI ARABIA SC SEYCHELLES SG SINGAPORE SN SENEGAL SR SURINAME SV EL SALVADOR TH THAILAND TN TUNISIA TR TURKEY TW TAIWAN TZ TANZANIA UA UKRAINE UG UGANDA US UNITED STATES OF AMERICA UY URUGUAY VE VENEZUELA VN VIETNAM YE YEMEN YT MAYOTTE ZA SOUTH AFRICA ZW ZIMBABWE